Mr. Justice Gary delivered the opinion of the Court. This was an action by the appellee, upon a promissory note made by the appellants, dated Chicago, November 26, 1894, bearing interest at the rate of eight per cent per annum. The defense was usury, as the statute of June 17, 1891, which took effect July 1, 1891, fixed the highest lawful rate at seven per cent. But the note was delivered to the appellee, and was payable in Iowa. The appellants say it “ is an Iowa contract and governed by the laws of ” Iowa. The burden then was upon them to show that by those laws usurious interest was reserved; they made no such showing. We take notice that the common law prevails there, but not of any of the statutes of that State. By common law there was no usury. Giddings v. McCumber, 51 Ill. App. 373, is in point, and the judgment, is affirmed.